     Case 2:19-cv-13957-ES-CLW Document 1 Filed 06/18/19 Page 1 of 1 PageID: 1



James E. Cecchi
Lindsey H. Taylor
CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO, P.C.
5 Becker Farm Road
Roseland, New Jersey 07068
(973) 994-1700

Norman E. Siegel
Barrett J. Vahle
J. Austin Moore
STUEVE SIEGEL HANSON LLP
460 Nichols Road, Suite 200
Kansas City, Missouri 64112
(816) 714-7100

Counsel for Plaintiff and Proposed Class

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

MARK JOHNSTON, individually and on                  Civil Action No.:
behalf of all others similarly situated,

                         Plaintiff,
                                                           COMPLAINT and
v.                                                      DEMAND FOR JURY TRIAL

QUEST DIAGNOSTICS, INC., and
OPTUM360 LLC,
                        Defendants.


         Plaintiff, Mark Johnston, individually and on behalf of all persons similarly situated, brings

this class action Complaint against Defendants Quest Diagnostics Incorporated (“Quest”) and

Optum360 LLC (“Optum360”) (collectively, “Defendants”), based upon personal knowledge with

respect to himself and on information and belief derived from, among other things, investigation

of counsel and review of public documents as to all other matters, and alleges as follows:
